Proceeding unanimously dismissed, without costs as untimely instituted. (Matter of Davis v. Kingsbury, 27 N Y 2d 567; Matter of Mall v. Leonard, 260 App. Div. 591, 595, affd. 285 N. Y. 719; Matter of Nelson v. Kellyr, 4 A D 2d 596.) Were we to reach the merits we would confirm the determination, as it was supported by substantial evidence. {Matter of Playboy Club v. State Liq. Auth., 23 N Y 2d 544,547; Matter of Foster v. Tofany, 31 A D 2d 987.) (Review of determination removing allowance for meals, transferred by order of Monroe Special Term.) Present — Goldman. P. J., Witmer, Moule, Cardamone and Simons, JJ.